Development aspects of the International Day for the Eradication of Poverty - Role of minimum income in combating poverty and promoting an inclusive society in Europe (debate)
The next item is the joint debate on the subject of poverty:
Statements by the Council and the Commission on development aspects of the International Day for the Eradication of Poverty, and
the report by Mrs Figueiredo, on behalf of the Committee on Employment and Social Affairs, on the role of minimum income in combating poverty and promoting an inclusive society in Europe (http://www.europarl.europa.eu/oeil/FindByProcnum.do?lang=en&procnum=INI/2010/2039" ).
Madam President, Commissioner, honourable Members, as 2010 is the European Year for Combating Poverty and Social Exclusion, we are obviously well aware that the challenge posed by poverty does not stop at the Union's borders nor can it be resolved exclusively within them.
The recent succession of global crises to have affected all countries, with the poorest countries being hardest hit, has shown how interconnected the world is. Promoting development is therefore an integral part of Europe's response to today's global challenges and the next five years will be crucial for development policy in Europe and the world.
It is enshrined in Article 208 of the Treaty of Lisbon, and in the European consensus on development, we clearly stated that the overarching aim of EU development cooperation is the eradication of poverty in the context of sustainable development, including pursuit of the Millennium Development Goals.
However, achieving all the Millennium Development Goals, in the context of sustainable development, comes under a collective responsibility under which all partners should honour the commitments they have made. The European Union is convinced that the developing countries are also responsible for and masters of their own development and that it is up to them, above all, to take responsibility for achieving the Millennium Development Goals.
It is therefore important to highlight the fact that global strategies are needed to achieve these goals, including democratic governance, the protection of human rights and the rule of law, pro-poor economic growth, private sector development, trade development, human and social development and environmental sustainability.
The European Union encourages partner countries to rapidly scale up their own efforts, in particular, with regard to the reduction of poverty and inequality as well as the introduction of partnerships with civil society, the private sector and local authorities. The European Union will offer increased support for their efforts to mobilise domestic resources for development, in particular, in the context of improving public financial management and the strength and efficiency of their fiscal and customs systems.
On 22 September this year, on adopting the final document of the Millennium Development Goal summit, UN Member States also renewed their commitment to work together to improve the economic and social contexts of all people and to do everything within their power to ensure that the Millennium Development Goals are achieved between now and 2015.
Member of the Commission. - Madam President, let me first thank you for this opportunity to talk about the challenge of poverty and what the European Union can do on the global level through its development cooperation policy. In the second part of this statement, I will also turn to the report by Mrs Figueiredo.
Eradicating poverty is the most pressing global challenge of our time. It is a challenge that must be tackled, not only for obvious reasons of solidarity and duty, but also for the sake of worldwide prosperity and stability. And that is in everybody's interests. In 2000, world leaders gathered at the UN in New York and agreed on an international development agenda for the coming 15 years, the Millennium Development Goals. Among the different goals and targets set in the framework, the world committed to reduce extreme poverty by half. Where are we now, five years before the 2015 deadline?
Encouraging progress has been achieved. Overall, 120 million people moved out of poverty between 2000 and 2005, which corresponds to an annual drop of 2.4%, but there is no time for complacency. Today, 1.4 billion people still live in extreme poverty, and there are huge disparities among regions, countries and population groups. Besides, the recent and current global crisis - from food and fuel price shocks to economic instability and climate change - threatens both past achievements and future prospects.
Two weeks ago, the MDG summit confirmed the world's ambition to fight against poverty. Members of the European Parliament, led by Gay Mitchell, made an important contribution to that summit and I thank them very much for their participation and support. I would also like to thank Parliament for its support in the whole preparation process ending with adoption of the Cashman report. This House's continuing attention to the MDGs made the EU's position strong and ambitious in New York. I think the MEPs who took part in the summit were reassured by the outcome. There was no blame game; rather, the gathering gave new energy, impetus and hope with regard to attaining the goals. It demonstrated that the MDGs are still high on the political agenda, with some 110 Heads of State or Government attending the summit. The European Union was instrumental in making this event a success by shaping and voicing a strong common approach among our 27 Member States.
The fight against poverty is also high on our agenda in the European Union. This is part of our European project. It is a central objective of the European Union development policy, as stated in the Lisbon Treaty, and it is also something that European citizens firmly support, which is equally important.
As the world's leading donor, the European Union has made a major contribution to the achievement of the MDGs so far. To give you just two examples, the European Commission alone has helped put 9 million more girls and boys in schools since 2004, and we have connected 31 million households to clean drinking water. I believe this is something to be proud of, but we need to do more and we can do more.
In June, Europe's leaders helped make the MDGs stronger by agreeing on an ambitious plan and a set of actions. The plan prioritises action on the goals on which we have made the least progress, and in those regions and countries that are lagging furthest behind, including those experiencing conflict and fragility. The plan also confirms our commitment to meeting the 0.7% GNI target by 2050, despite the difficult economic and financial context. To achieve this, we need to assess progress on this every year.
Turning the Millennium Development Goals - in particular, the goal relating to poverty eradication - into Millennium Development Realities by 2015 will also remain the overarching priority of my action.
We all know that aid alone will not be sufficient to attain the MDGs. To meet the goals, it is also of paramount importance that we are more creative in enhancing the impact of our aid, in promoting more sustainable and more inclusive growth, and in mobilising other and additional sources of finance for development. Equally important are the quality and effectiveness of aid, including through more transparency and accountability, as well as ensuring that non-aid policies are more supportive of the MDGs.
Development aid must be conceived as a catalyst, not as a cure. No country has ever been transformed by aid alone. Sustainable progress depends primarily on developing a country's capacity to generate inclusive and sustainable growth. Development can only come from within developing countries, not from outside, and so it is on this 'within' that we must focus our development efforts. In the end, this is what the principle of 'ownership' means.
In November, I plan to launch a Green Paper and public consultation to gather views on how to improve our policies and instruments to better act on the enabling factors for sustainable and inclusive growth in partner countries, thereby tackling the root causes of poverty, bringing strong added value to our development cooperation. I believe, as usual, that your contribution to this debate will be essential.
I would like to thank Ms Figueiredo for her report on minimum income schemes. At the very heart of her report is the basic right of people to have sufficient resources to allow them to live in dignity. This is enshrined in the Charter of Fundamental Rights of the European Union. It has inspired several recent Commission initiatives in the area of active inclusion, in particular, the 2008 Commission recommendation on active inclusion which was endorsed by Parliament and the Council. The recommendation sets out integrated active inclusion strategies based on three pillars - namely, inclusive labour markets, access to quality services and adequate income support. The Commission therefore welcomes this report.
At the same time, we fully respect Member State competences as regards the design and functioning of social protection schemes in general and minimum income schemes in particular. Adequate income is a fundamental component in the fight against poverty for people who cannot work. It constitutes a necessary complement to inclusive labour markets, to combat poverty for people who can work.
The report rightly reaffirms the basic principle of income support, which has to be both adequate and incentive-compatible. Member States are currently taking fiscal consolidation measures to ensure the long-term sustainability of public finances. The Commission shares the view that these measures have to take account of the need to protect the most vulnerable members of society.
The European Commission will present a European Platform against Poverty by the end of this year, setting out concrete measures to support Member States in reaching the target of lifting at least 20 million European citizens out of poverty by 2020.
Madam President, poverty and social exclusion are violations of human dignity and fundamental human rights, yet well into the European Year for Combating Poverty and Social Exclusion, we are sadly running the risk of reaching a record number of people living in poverty.
This is a shocking step backwards for rich Europe, where the profits of the financial sector and economic groups continue to grow, and be secreted away in tax havens. As a result, there is a growing wave of indignation among millions of workers, women, young people, victims of salary cuts and precarious, poorly paid work, the unemployed, and retired people with pitiful pensions.
At the end of 2008, Eurostat said that, even after welfare contributions, around 85 million people would be at risk of poverty, but the situation will be all the worse with further neoliberal EU policies and the so-called austerity measures that are being taken by several Member States. These measures involve salary cuts and cuts in public health services, education and other areas, reductions in social support and tax increases on essential goods, including foodstuffs, as is now also happening in Portugal, following Greece, Ireland and other countries.
It is unacceptable for the Commission and the Council to continue to put pressure on Member States due to the irrational criteria of the Stability and Growth Pact. They are looking only at financial, not social, issues, having given all the funds for public support to the banks and the financial system, with complete disregard for the public. Worst of all, they are now forcing workers and poor people to pay for the urgent public subsidies that the governments gave to the banks, with the backing of EU leaders and applause from financial groups.
It is therefore necessary to change policies in order to tackle poverty and social exclusion, as demanded by the millions of demonstrators across Europe, including here in Strasbourg.
The objectives and guiding principles of the European Year for Combating Poverty and Social Exclusion cannot be mere words in the wind. The commitment that the EU made to realise the UN's Millennium Development Goals cannot be forgotten.
Policies should recognise rights and sharing of responsibility, promote cohesion and the participation of people at risk of or living in poverty, take concrete measures and implement them in order to effectively prevent and eradicate poverty, and integrate the homeless and immigrants, not to mention people with disabilities, and they should not jeopardise the future of young people and children.
Unfortunately, the Europe 2020 strategy is limited to indicating the way out of poverty for 20 million people by 2020, which represents a step back from the initial objectives of the so-called Lisbon Strategy.
The multifaceted nature of poverty and social exclusion calls for a social dimension to macro-economic policies as an integral part of overcoming the crisis. This means a change in priorities and policies, especially monetary policies, such as the Stability and Growth Pact, budgetary and fiscal policies, and competition and internal market policies. Priority needs to be given to economic and social cohesion and the defence of human rights. This means that at the very least, there should be a balance between economic policies, employment, social and environmental policies, and fair distribution of wealth and income.
In this context, minimum income schemes are an effective tool for ensuring people's security and reducing the effects of exclusion and unemployment. This supports access to decent work, combating the insecurity and poverty wages which are leading to a growth in the percentage of poor workers. These minimum income schemes play an important role in redistributing income, and they ensure solidarity and social justice, particularly in a time of crisis, as they act in a counter-cyclical way as social stabilisers, providing additional resources to strengthen demand and consumption in the internal market, and thus combating the recession.
Consequently, minimum income schemes based on at least 60% of the median income in each country should be an integral part of a strategy aimed at social integration, involving both general policies and specific measures for society's most vulnerable groups in terms of housing, healthcare, education and training, and social services. This would help people out of poverty and act as a means of social inclusion and access to employment for all those who are in a position to do so, with decent working conditions, not modern slavery, as is the case with the unstable and poorly paid work that is affecting millions of workers, especially women and young people.
The challenge facing the Commission is to present an initiative and action plan on minimum income schemes with a view to getting children, young people, adults and the elderly out of poverty and putting them on the path to social progress.
Madam President, ladies and gentlemen, the data on world poverty are alarming, disturbing and unforgiving. The number of people living below the poverty line is rising all the time, just as the gap between those who live in penury and those who enjoy a high standard of living is constantly widening.
According to the latest United Nations report on the state of the world's cities, 827 million people live in shanty towns today, and that number will continue to grow by an average of 6 million every year. As has already been emphasised, Europe is not a stranger to this: today, almost 80 million of our citizens are living in poverty - 16% of the Union's population - and a good 19 million of them are children.
This year, 2010, has been declared the European Year for Combating Poverty and Social Exclusion, and that forms the backdrop to the report we are discussing today. I was determined that the final text should analyse certain aspects that I consider extremely important, and I am grateful to Mrs Figueiredo for that. The recent economic crisis has resulted in a rise in unemployment. Unfortunately, it is once again women who have been hit hardest. Fighting poverty first of all requires policies that promote employment, particularly for women and young people.
Everyone ought to be able to enjoy enough money to guarantee a decent standard of living. It is a fact: the minimum wage can play an important role in combating poverty, by offering everyone the chance to take an active part in social, cultural and political life. Nonetheless, each Member State must be free to decide whether to adopt a minimum wage; it must not be a decision made at Union level.
To achieve true social integration and combat situations of degradation and poverty, we must not rely merely on social security measures: we need to aim our sights higher. Let us therefore fight for better structural reforms and work towards more incisive employment policies, so as to encourage the weaker sections of society to join the labour market.
Madam President, Mrs Figueiredo put it excellently, and I should just like to add one thing. The EU is founded on the idea that prosperity for as many people as possible is a guarantee of economic development for all Europeans. Thanks to the open market, but also thanks to structural funding - to the redistribution of prosperity - the standard of living in the Central and Eastern European Member States is rising, and older Member States are benefiting from this. All Europeans have a right to a decent living, as do all world citizens.
That is why poverty reduction features in the Treaty of Lisbon. The Millennium Development Goals must be attained, and we can proceed at international level in exactly the same way we are proceeding with new Member States. Poor countries increase in prosperity as a result of respect for the rule of law, as this gives businesses the courage to invest there, knowing that their contracts are secure. Worldwide redistribution of prosperity reduces social tension and the chance of violence and refugee flows, and increases our potential markets.
Therefore, it is incomprehensible that some governments of Member States, such as the Netherlands - my own country - are now tampering with the development budget and also seeking to tamper with these objectives. They are doing so out of mistaken, short-sighted self-interest. Poverty reduction must remain the EU's priority.
on behalf of the ALDE Group. - Madam President, I believe the minimum income report that we have voted through in the Committee on Employment and Social Affairs is the best way forward and will achieve the widest support. That is why I urge you to reject amendments 1 and 2.
I have always been a passionate supporter of a minimum income in all Member States, and I have written it into all the reports I have ever done on social inclusion, but I believe the best way of achieving this is through an exchange of best practice. In my view, if we try to take the legislative route, we will fail to take everyone with us and will not achieve what we all want - a decent standard of living for all and to take people out of poverty and avoid homelessness.
In the Employment Committee report, we also say that the most effective way out of poverty is to give labour market access to all. One way of achieving this is to make sure the Employment Directive is implemented effectively across all Member States. When formulating policy regarding poverty and social inclusion, we must listen to people at the sharp end - in other words, those who are experiencing poverty and homelessness themselves. We must make sure that Member States meet their targets for poverty reduction as outlined in the EU 2020 strategy.
I would also like to point out in this debate that we are talking about a minimum income - in other words, out-of-work benefits and not wages.
Madam President, ladies and gentlemen, 80 million people living in poverty in Europe, over 5 million homeless, millions poorly housed, one in five children victims of poverty, and, at the other end of the scale, what do we have? The number of billionaires is increasing.
We have just held the International Day for the Eradication of Poverty on 17 October and the European Year for Combating Poverty and Social Exclusion will soon draw to a close, but what will we have to show for this? What concrete solutions will Europe have offered to those who are the primary victims of a crisis for which they are not responsible? What hope can we offer my generation, this European generation bearing the brunt of unemployment, insecurity and exclusion, these young people who are mistrustful of Europe, who expect a lot from Europe and therefore from you?
We are duty bound to answer their day-to-day concerns and their anxieties over the future. The Lisbon strategy has failed in its mission to eradicate poverty. We can no longer stand by idly and let things happen. Now is no longer the time for meaningless rhetoric. The time has come to be bold and show some political courage. All the organisations working with victims of poverty, ATD Fourth World, the European Anti-poverty Network (EAPN), the European Federation of National Organisations Working with the Homeless (FEANTSA), Emmaüs Europe, have been demanding this for 20 years!
That is why we are asking the European Commission for a framework directive which aims to set an adequate minimum income. This framework directive will ensure eligibility for and access to an adequate minimum income so that any child, adult or elderly person living in poverty can break free from it, thus guaranteeing them their inalienable right to live in dignity.
Time is running out, ladies and gentlemen, the need for action has never been more urgent. Together, we can put an end to the outrageous scandal that is long-term poverty. Poverty, end poverty, this should not be just a slogan. It is a reality and together, I hope, we will take on this battle.
on behalf of the ECR Group. - Madam President, I find this debate rather risible, almost laughable. I have heard several speeches now and we have been talking about eradicating poverty without once mentioning how we create more wealth. You cannot eradicate poverty without creating wealth, otherwise what you are doing is just distributing from one to another, not creating new wealth.
In the international domain, EUR 880 billion come out of the developing countries through all sorts of corruption and other activities which are not recorded or taxable or deposited in proper banks. This is a scandal of the financial community in international development. Those EUR 880 billion should be creating wealth in the developing countries.
In Europe, poverty is on the increase because we are over-regulating ourselves against creating wealth when challenges are now coming from India and China. We need to revisit this.
Madam President, in today's sitting on the subject of poverty, we are deliberately focusing on the connection between global poverty and poverty in the Member States of the European Union. However, hundreds of thousands of people have already done that before us. In recent weeks and months, they have increasingly taken to the streets in Europe to call for this and the global action day was deliberately held in the vicinity of the UN Millennium Development Goals summit.
In contrast to these people, however, as the European institutions, we remain vague and inconsistent in all of our strategies and we create framework conditions that, in turn, hamper the fight against poverty. The Treaty of Lisbon and also the Europe 2020 strategy have de facto eliminated the poverty goals. Numerous Member States of the European Union are using the call for the sustainability of public finances to justify the reduction in social services and reallocations by way of cuts in the health service and in the pension systems, reductions in labour market policy instruments and in services provided for the unemployed and for children and families. We are doing this ourselves in our EU Member States, and in this assembly, we act as if we simply need to campaign for people in poverty to no longer be excluded. We do this ourselves through our political methods.
I would like to point out that the Europe 2020 strategy and the sustainability strategy of the European Union contradict one another, thus making it impossible to combat global poverty.
on behalf of the EFD Group. - Madam President, poverty, especially the number of those at risk of poverty, has grown as the EU has grown, with each new Member State adding to the problem, so it is pretty obvious how to prevent further increases.
One of your answers is to introduce a minimum income. I am in favour of a minimum wage, but only as set by each country for itself. A pan-EU minimum wage would distort the issue. In Scandinavia, for example, domestic heating must be more expensive for all income groups than in southern Europe.
I oppose a minimum income because that means public funds to top up a low wage: more for the taxpayer to find in an economic crisis. How do you stop some employers paying less than they might because they know the benefit system will make it up? Answer: more regulations and red tape for businesses, falling most heavily on the SMEs who, between them, employ half the workforce.
And, of course, minimum income harmonised across the EU will be followed by a harmonised tax system, reducing all to a grey amorphous mass, devoid of Europe's greatest property: diversity.
(DE) Madam President, it is disturbing that thousands of people in the EU are living on the poverty line despite having a permanent job. In view of this, attempts to establish an appropriate minimum wage are very much to be welcomed. However, a minimum wage only makes sense when combined with additional measures. An isolated debate could lead to the decline of the business location and an increase in the number of people out of work. Finally, small and medium-sized enterprises will not be able to afford to pay a statutory minimum wage if the tax burden remains as it is, and, of course, higher wages also carry the risk of an increase in the price of goods and services. That would set the inflationary spiral in motion once again.
The focus must therefore be on relief in relation to work. Work must become worthwhile again for EU citizens. A minimum wage is certainly a good idea, but it should be provided within a meaningful overall package of tax relief for workers and also for Europe's small and medium-sized enterprises.
(FR) Madam President, the eradication of poverty is actually a Millennium Development Goal, but it is also a European objective in Europe.
Indeed, in Europe, we have the highest average standard of living overall in the world but nowhere else in the world is there such division within our European society as well as between Europe and Africa. It has the biggest gap between living standards in the world. Our job then is to reduce these differences.
Too many Europeans, in Europe, have no access to a nutritional meal for two days at a time. Too many children are poor and face health and educational problems rooted in ongoing poverty. Too many women have to put up with wage disparities, are marginalised when it comes to employment, have no job security and, for this, training is the only way of bringing them back into society and out of poverty. Too many elderly people, and more often than not women, have lagged behind in finding decent employment and decent salaries throughout their professional life.
There are too many people living below the poverty line in rural areas. Many of our aid policies for combating poverty are urban policies. We must also help the rural community combat poverty.
And so I urge you, the fight against poverty ...
(The President cut off the speaker)
(FR) Madam President, ladies and gentlemen, today in the European Parliament, the dominant theme is combating world poverty. It is important but, as Mrs Figueiredo pointed out, poverty is far too prevalent in Europe too. The fight against this phenomenon is one of the priorities set in the 2020 strategy. However, although it is good to set targets, which by the by, should have been more ambitious, it is better if the necessary means are in place. And an adequate minimum income for everyone in Europe is clearly one of those means.
Our fellow Member's excellent report demonstrates its purpose in this fight and truly moves things forward. However, without legislative initiative on the part of the Commission, which also acknowledges the role played by minimum income, we are afraid that Member States cannot deliver on our promise to reject poverty. For this reason, this report must be followed up by a framework directive that takes into account national practices.
(FR) Madam President, ladies and gentlemen, as far as I am concerned, there are three important observations to be made in this debate.
Firstly, globalisation has increased inequalities within countries but it has reduced inequalities between nations, evidence of which can be seen with the success of emerging countries. This was pointed out by an expert from the International Monetary Fund at the Oslo conference, where the IMF joined forces with the International Labour Organisation.
True, there are still major differences between nations but it would be wrong to blame ongoing poverty on globalisation alone when it comes to the inequalities within our countries.
The situation in Europe, and this is my second observation, is very specific. It is the only large economic area to have become accustomed to mass unemployment over the last three decades, as pointed out by Professor Fitoussi.
The 2020 strategy does indeed open up some interesting perspectives on how to tackle structural unemployment but it is within the context of managing the current crisis that the European Union needs to find ways of improving levels of employment.
Many of us believe that if things swing too far in favour of streamlining public finances, the goal of reducing poverty risks becoming a pipe dream.
Thirdly, our approach to combating poverty must be both international and outward-looking. With sustainable development in mind, we can no longer afford to favour one over the other. A Malthusian approach which involves asserting what is spent in the name of solidarity is quite simply...
(The President cut off the speaker)
Madam President, I think we are all aware of the importance of minimum income schemes across the European Union, although not all Member States have them in place yet. We also know that there are very big variations in effectiveness, that there is often no clear basis for the amounts that are paid, and that the amounts paid do not necessarily keep pace with rising costs. Some Member States have a very poor take-up, so people are not getting their entitlements, and some also time-limit these income schemes, which seems very bizarre for something that is meant to be a safety net.
I believe very strongly that we need a common framework across the European Union that gives clear principles for how we develop these schemes and a clear methodology for working on them. We are not talking about the same level of payment in each Member State and to keep saying this is to perpetuate something which is deeply untrue. We do need to develop these schemes so that everybody in the EU can live in dignity.
(PL) We are holding this debate on poverty during the European Year for Combating Poverty and Social Exclusion. It is important that our efforts, as well as those of governments and non-governmental organisations, should be sustained and not be just campaigns and propaganda. Of all the measures proposed in the report under discussion, there is particular significance in the proposal to define minimum income in relation to median income. The causes of poverty are varied, and they are often associated with social ills and social exclusion. However, particularly striking and very shameful is the fact of the occurrence of poverty among working people and even among those who have no children or a small number of children. Such a situation is unacceptable, and so the steps taken by the European Commission and Parliament on this matter have to be exceptionally effective, consistent and resolute. While helping people in different continents and sending humanitarian aid in the wake of natural disasters, we should first set an example by showing solidarity with citizens affected by poverty in the territory of the European Union.
(EL) Madam President, Commissioner, I should like to highlight a sector in which we need to adopt a preventive policy if we are to avoid creating a new generation of nouveaux pauvres in Europe. Recent studies have shown that there is a very large difference between workers' wages and the pensions they will receive, a 'pension gap' which, by default, will place them among the nouveaux pauvres. At pan-European level, workers need to save EUR 2 billion a year in order to plug this gap in their insurance cover and ensure they have a decent standard of living once they retire.
I make this point in order to draw your attention to this very serious problem, which millions of European pensioners - Europe's nouveaux pauvres - are already facing.
(FI) Madam President, the report on minimum income is a good reflection of the wideranging debate that we on the Committee on Employment and Social Affairs had on the subject of combating poverty and exclusion. It may be the European Year for Combating Poverty, but thanks to the economic crisis, unemployment and social hardship are still on the increase in many Member States.
Outstanding features of European poverty are child poverty, growing youth unemployment, the inferior position of women in the labour market, the exclusion of immigrants, the status of ethic minorities such as the Roma, and the plight of the unemployed of preretirement age. Reducing poverty is one of the key targets of the Europe 2020 strategy, and there has been the desire to make these a reality through quantitative aims that are binding on the Member States. There is good reason for this too, since the results of efforts to reduce poverty over the last decade have been virtually non-existent.
The majority on the Committee finally decided to propose that the Member States should set a minimum income of 60% of their median income threshold, and some Members even called for a framework law on minimum income. I do not support changes to legislation, because establishing a minimum income ignores the differing structures of the social security systems in the Member States. In some Member States, differently tiered and income-related social services as well as universal services funded through taxation are also part of the social security system. The question of minimum income should therefore be approached from the angle of the principle of subsidiarity in the Member States, and solutions should be sought through an exchange of best practices.
(FR) Madam President, Mr Chastel, Commissioners, in the wake of 17 October, which is the day for action in combating poverty, in this the year for action in combating poverty and social exclusion, we know that in 2007, before the crisis, 17% of the European Union's population were living below the poverty threshold. We do not know the current figure, but we all know that it is high and that such a situation cannot be tolerated.
Yes, we are consistent in our commitments, yes, we believe in what we have adopted in basic law, in Article 1 of the Charter which states that everyone has the right to dignity, in the Treaty of Lisbon which sets combating social exclusion as an objective of the European Union, and in the 2020 strategy which sets combating poverty as one of its leading objectives. However, at no time have we defined the means for implementing such a strategy, which means we will fail and our fellow citizens will become disillusioned.
We must take a legislative initiative on minimum income and organise the financing ...
(The President cut off the speaker)
(MT) As has already been said, the subject of poverty is occupying a high place on our agenda. We are all aware of the statistics, the percentages and the rhetoric on this topic; the fact that such a large number of citizens are living below the poverty line is a serious matter that needs to be addressed without delay. It is a wonderful thing to be able to fight poverty by generating more jobs and encouraging the establishment of structures that can help us reach our goal. This includes a plan to help European citizens to receive the necessary training that will translate into a job that pays. We also require the necessary funds to provide support to those countries that are still lagging behind in this respect so that they, too, can fulfil these goals. Clearly therefore, we need to encourage as many people as possible to enter the labour market, women in particular. This report thoroughly evaluates this situation and here I would very much like to thank and congratulate the rapporteur on her very useful work. However, we must make sure that we do not rush forward blindly, for the provisions in the treaty on the subsidiarity principle must continue to be respected. To apply a one-size-fits-all concept to the whole of Europe is not a practical solution. Moreover, we do not yet have the necessary legal basis that our treaty requires for this. Subsequently, Member States should be free to regulate these requirements according to their own needs, unencumbered.
(PT) Madam President, Europe is currently undergoing a period of transformation as a consequence of the economic, financial and social crisis. The existing crises in certain Member States have worsened, social inequalities have widened, and this situation has led to an increase in the number of people living below the poverty line.
Today, there are more poor people in the European Union. There are more men and women with an income lower than 60% of the average salary for the country in which they live. We have a serious problem requiring concrete and effective measures. 80 million Europeans are living on or below the poverty line. Even though the poverty line differs from country to country within the EU, what is certain is that this is a growing phenomenon in our Union, which has the most advanced social model in the world as its development paradigm.
In Portugal, around 20% of people live in or at risk of poverty, on less than EUR 360 per month. The data on child poverty in my country are devastating. Portugal is one of the eight countries with the highest levels of child poverty.
We welcome the target bringing 20 million people out of poverty by 2020, just as we welcome the efforts to promote employment and social inclusion. I would like to congratulate the rapporteur for her contribution and stress that as a minimum income is desirable; setting the amount should be the responsibility of each Member State.
(HU) In 1992, the UN declared 17 October the International Day of Poverty. In 2000, the international organisation committed to halving the rate of people living in severe poverty within 15 years. Two thirds of this period have already elapsed. The figures are alarming and we are behind the indicators, at a time when demand and expectations are very high. Seventy-three percent of the EN population sees the main problem in the increasingly widespread poverty in their countries. Eighty-nine percent of the citizens want urgent action to tackle the problem, and 74% expect the EU to play an important role in eradicating poverty. On the other hand, 6 million EU citizens have lost their jobs in the past two years, and child poverty is on the increase.
While we know and often refer to the fact that employment is the most efficient means of combating poverty, the model of the social Europe identified by Jean Monnet has been overshadowed by economic interests. The aim of economic development is to ensure the well-being of citizens, but it is worth nothing without efficient social measures and a drastic reduction of the current poverty level. It is obvious that social policy is primarily the task and responsibility of Member States. However, I still think that we have to find answers to the most urgent issues jointly, by an increased use of the open coordination method and by facilitating the exchange of best practices.
(NL) Madam President, Commissioner, one in six inhabitants of the European Union is at risk of poverty: young people up to 17 years in particular, but many elderly people are also vulnerable. Poverty is increasing, including among Europeans who do have jobs. Therefore, I believe we need to take an initiative at European level, too, ladies and gentlemen.
Economic growth, better education and training, more jobs: we are, of course, entirely in favour of this, but it is clear that this is not enough and that we need a specific policy to fight poverty. As has already been said here, this is actually one of the flagships, one of the priorities of our new EU 2020 strategy. What is it about in specific terms? It is about living in dignity - the right to live in dignity - and about food, housing, clothing: basic things that are evidently not guaranteed in our prosperous European Union in the year 2010.
Madam President, ladies and gentlemen, that is why I believe that action needs to be taken at European level, too, to secure this minimum income. As Mrs Bastos has already said, this is not an instrument that has to be developed in an identical way throughout the European Union. There must be sufficient scope for Member States to opt for their own specific solution. Yet we do have to keep increasing the pressure to prevent vulnerable persons being left out in the cold.
That is why we are expressly calling for a guaranteed minimum income scheme to be introduced in all the countries of the European Union. This would be an important signal of hope to all the most vulnerable persons in Europe, those who are currently affected by poverty and social exclusion.
(SL) I am pleased that we are also trying to raise this issue of poverty and social exclusion at the level of the European institutions. That is very important.
The resolution which we are to adopt is heading in precisely that direction. It describes the situation very well, but it has been somewhat less successful in finding a solution for it.
Minimum income can form one part of that solution, and indeed it already exists, in some form or another, in Member States' social policies. However, in this material, I have also come across a proposal for a universal basic income or unconditional income for all.
That, however, would be questionable, even from the perspective of social entitlement. It is not a good idea for everyone to receive a basic income for a normal life, because we would then have less money for those who are in real need of social assistance.
I hope that, in this plenary sitting ...
(The President cut off the speaker)
(RO) The objectives set by the Lisbon Strategy - creating more jobs and eradicating poverty by 2010 - have not been achieved. This is why Europe must continue its efforts to achieve them.
I believe that the European Union and Member States must focus particular attention on lifelong learning programmes. They offer a means of combating poverty and social exclusion and help consolidate employability and the ability for labour market integration.
On the other hand, I think that the European executive should analyse the areas where there is a growing shortage of qualified staff in order to be able to promote measures in the future for plugging this deficit.
One possible measure would also be to extend the Erasmus programme, currently intended for students, to other socio-professional groups as well, such as young people without university qualifications or unemployed people included in professional retraining programmes.
(BG) Given the European Union's fundamental principle of solidarity and in the context of the European Year for Combating Poverty and Social Exclusion, I am calling for the introduction of guaranteed adequate minimum income levels in all EU Member States, which will support people with insufficient incomes in order to consolidate their economic and social integration and provide a decent living.
We will only succeed in making significant, effective progress in the battle against poverty through adopting concrete measures aimed at introducing minimum income schemes. This will enable us to guarantee an appropriate standard of living for all European citizens, which includes social security and equal access to social services provided by the state such as social welfare, healthcare and education.
Finally, I wish to stress that we will only be able to protect our citizens against social exclusion, especially women and risk groups, as well as ethnic minorities, with the help of an extensive range of concrete political solutions ensuring the provision of resources for social intervention and protection.
(DE) Madam President, I would like to appeal once again to the Commission to ensure that, if it establishes a poverty platform, it does not allow this simply to remain empty words, but that it takes up Parliament's initiatives. Firstly, there is an initiative that provides for an examination of whether there should be a framework directive for minimum income, so that everyone in this European Union can have a dignified life. Secondly, there is an initiative that goes further than just using the GDP when preparing the structural funds, but also includes the Gini coefficient as a measure of income inequality in the assessment - where there is disadvantage. These are things that you must now decide on if we are to have any chance of introducing them. I would therefore ask the Commissioner to place these two points from plenary on the Commission's agenda and ensure that the Commission has an answer for the European Parliament in this regard.
(FR) Madam President, for far too many years now, we have been celebrating International Day for the Eradication of Poverty, without many concrete results, and we run the risk of this day being marked for many decades to come if the same policies continue to apply. From this point of view, Europe and the Western world, in general, cannot simply look the other way.
The fight against poverty implies fighting for a fair distribution of wealth both within Member States and at international level. It is also a matter of respecting the environment and upholding the principle of equality between all human beings. If our discussions today are not followed up by concrete actions based on what we have heard here today, I fear that the declarations made by us will fall on deaf ears, mere good intentions with no real impact on misery and poverty throughout the world and in Europe.
(DE) Madam President, ladies and gentlemen, poverty and social exclusion violate human dignity, in other words, fundamental human rights. Those most at risk are single parents, children and older people. Women make up a significant proportion of the population that is at risk of poverty, partly on account of the usual discrimination that is still prevalent from all sides in connection with wages and pensions and partly due to their very common precarious working conditions.
We need to take action that promotes investment in the labour market, for example, to create jobs, to promote Community programmes like the lifelong learning programme. Yes, we should provide for a minimum level of material provision, but with extensive controls and conditions so that we can prevent any possible abuse right from the start. Yes, we should provide for a minimum income, but with the proviso that it must not, under any circumstances, lead to a new form of indirect or reverse discrimination.
(SK) Almost 85 million people in the European Union face the threat of poverty, and 17% of the EU's 500 million inhabitants lived below the poverty line in 2008.
As poverty and social exclusion have a multi-dimensional nature, we must systemically incorporate their prevention into other policies, so that all EU citizens can have a decent life. The fight against poverty requires not only active support for wage systems and social protection, but also the creation of decent and permanent jobs for disadvantaged employment groups. I would like to emphasise that employment should generally be considered as the most effective form of protection against poverty, and job creation should therefore be a clear priority for the EU and the Member States. Special attention must be devoted to the integration of young and also older people into working life.
Madam President, last Sunday, I met a group of young people in Ireland who are struggling to survive poverty. They asked me, as a Member of this Parliament, whose side I was on. Was I on their side, or on the side of the bankers? That is the blunt question they asked me. They gave me a series of testimonies which they asked me to convey to this Parliament. They pointed out that they are no longer interested in voting because they see no prospect in change by continuing to vote. They say that they are sick of being treated as nothing and that they feel that they have no value to society.
I believe that we have to take account of what these young people are thinking. They are our future. I see no evidence that the Commission is actually ensuring that the Member States being urged to engage in fiscal consolidation are taking account of the fact that we must not drive these people - who are already suffering pain - into more pain, and drive people who are currently on the margins into poverty. It is extremely important that we...
(The President cut off the speaker)
Madam President, I would like to thank all my colleagues and also the Commission, the Council and the Belgian Presidency for what they have said here, but I would like to emphasise three points that several Members have also stressed.
First of all, good words and good intentions are not enough. There needs to be a practical dimension to this European Year for Combating Poverty and Social Exclusion. There needs to be a change in policies. People need to be put first. There needs to be an awareness that it is the workers who create the wealth, and that they need decent wages, but that in order to create more wealth, we need more jobs. More jobs, that is, with rights and fair wages. Yet there also needs to be another kind of redistribution of wealth and income, and in this context, the minimum income system is a vital tool to help in this fight, maintaining minimum incomes that may differ from country to country, but which share a common objective ...
(The President cut off the speaker)
Member of the Commission. - Madam President, poverty is a tragedy for individuals as well as for society. Poverty leads to violence, crime and conflict. I would like to thank the European Parliament for putting the fight against poverty so high on the agenda and today's debate demonstrates European determination to address this challenge. The Europe 2020 strategy, Ms Figueiredo's report, activities in the Member States - these are all steps in the right direction.
I would like to emphasise that as long as global poverty exists - with 1.4 billion people living on less than one dollar a day - we cannot expect to also solve this issue inside the European Union. That means the Millennium Development Goals policy is a policy that also matters to us.
I believe that we are trying to find the right solution and it is inclusive economic growth - of our partner countries and also in the European Union. I know inclusive economic growth sounds rather simple, but that is exactly what we are trying to address in changing our development policies. The EU 2020 strategy also goes in this direction.
Madam President, ladies and gentlemen, in my first speech, I intentionally focused upon the development aspect of combating poverty. I shall, of course, say a few words regarding the European Union. The Belgian Presidency is committed to developing instruments for combating poverty and social exclusion, particularly through flagship initiatives under the Europe 2020 strategy. One of the objectives of the strategy, which was approved by the Council on 7 June 2010, is to promote social inclusion, in particular, by reducing poverty.
This objective states that at least 20 million people should be removed from the risk of poverty or exclusion by 2020 on the basis of three indicators put forward by the Social Protection Committee, that is, the risk of poverty, material deprivation and living in a jobless household.
Furthermore, the European Year for Combating Poverty and Social Exclusion aims to raise public awareness of this problem and to convey the message that poverty and exclusion undermine social and economic development. It also seeks to call into question the point of view that combating poverty represents a cost for society and to reaffirm the importance of collective responsibility, not only for the political decision makers, but also for those involved in the public and private sectors.
The Belgian Presidency has been keen to participate in this European Year for Combating Poverty and Social Exclusion. I would like to mention some of the initiatives and events that have been organised. A conference on child poverty was organised in September. The purpose of this conference was to give scope to the European debate about adopting a recommendation on child poverty in order to break the vicious circle of poverty being repeated from generation to generation.
In reply specifically to Mr Daerden, a round table has been organised today in Brussels. Its subject will be the implementation of the recommendation in relation to active inclusion with its three pillars: minimum income, inclusive labour market and access to quality services.
Another conference on the subject of the social economy is to take place on 27 and 28 October and one on homelessness will be organised on 9 and 10 December. Finally, on 17 December, on the fringe of the European Council, the official closing session of the Year for Combating Poverty will take place, presenting good practice and the flagship events of the year.
That, Madam President, ladies and gentlemen, is how the Belgian Presidency's intention to put social issues at the top of the European agenda has been put into practice.
(FR) Madam President, allow me to welcome to the diplomatic gallery a delegation of young people from the International Movement ATD Fourth World. I congratulate them for all that they do to combat extreme poverty and I thank them for coming here today to this plenary session.
The debate is closed.
The vote will take place on Wednesday, 20 October at 12:30.
Written statements (Rule 149)
Poverty is a very serious problem which affects 85 million of our fellow Europeans, and so no one should remain indifferent to it. It needs to be at the forefront of our priorities, and it merits a collective response which ensures that our fellow Europeans who find themselves in a situation of social vulnerability have a modicum of dignity.
This pervasive problem is affecting our young people, our elderly, and also increasingly our workers, who have been hit by the loss of 6 million jobs in the last two years alone, and by the low level and instability of their wages even if they manage to stay in their jobs.
We undoubtedly need a systemic approach that addresses and resolves the causes of the problems, nipping incipient problems in the bud. However, at the same time, we cannot currently provide immediate and urgent responses to their consequences. In view of this, ensuring that those who are vulnerable in our society receive a minimum income for living and are given urgent responses to enable them to get out of this situation is not only a necessity, but also a requirement that we should endorse, and one which this report advocates very well.
In 2009, Europe felt the full brunt of the global economic crisis. Indeed, the impact of this period could not have been more detrimental on the poverty level across the EU, especially for the 17% of Europeans living below the poverty line in 2008. Unfortunately, this percentage has most likely increased.
It is only now in 2010 that we are beginning to see a glimmer of hope that the overall economic situation might be improving. Our strongest efforts must be targeted at the Europeans who have been hardest hit by the crisis, especially as 2010 is the European Year for Combating Poverty and Social Exclusion.
Bearing in mind the objective to eradicate absolute poverty and poverty among children by 2015 as well as the target to reduce relative poverty significantly, I, too, wish to highlight the need for national minimum income thresholds to be introduced as a matter of urgency at European Union level. These will offer protection against the risk of poverty and ensure social inclusion for all European citizens.
As we mark the International Day for the Eradication of Poverty and the European Year for Combating Poverty, sadly, there are already more than 85 million people in the European Union living below the poverty level. Although unemployment is the main reason for poverty, many Europeans, even those in work, are struggling with poverty on a daily basis and do not have the opportunity to lead life to the full. It is absurd that the income working people receive is insufficient to ensure a dignified life for their families. I would like to remind you that economic growth itself did not reduce poverty and social exclusion and the hard times are only increasing poverty, but minimum income schemes allow us to defend the most vulnerable people. The guarantee of minimum incomes is an important and effective means of overcoming poverty, which supports social integration and access to the labour market and gives people the opportunity to live in decent conditions. I would like to draw attention to the fact that even during the crisis, minimum incomes should not be viewed as an element that increases costs, but as a basic tool for combating the crisis, because early investment in the fight against poverty provides most benefit by reducing long-term social expenditure. Therefore, in order to meet the Europe 2020 strategy commitment to eradicate the threat of poverty and exclusion for at least 20 million people in the European Union, the European Commission must take concrete actions and propose European legislation, which would ensure minimum incomes throughout Europe to combat poverty.
During the worldwide economic crisis, in the 'European Year for Combating Poverty and Social Exclusion', and three days after World Food Day, it is particularly important for child poverty to also be given appropriate attention at European level. Every six seconds, a child dies of hunger on Earth. There are several million undernourished children in Europe. The rate of children living in poverty, often with multiple disadvantages, is 19% at EU level, exceeding the rate for the total population by 3%. The need for special attention is also supported by the figures, and the strategy for children's rights at EU level must also attach proper emphasis to this. The worldwide economic crisis we experience today is not only a burden upon us but also an opportunity. An opportunity for creative thinking, for a shift of approach in business life, and an opportunity for a paradigm shift in our way of thinking in terms of economy, society and the environment, to which our societies are increasingly receptive.
Social solidarity and local initiatives can contribute to the mitigation of child poverty and malnutrition. As a result of the 'Sufficient food for all children!' initiative recently launched in Hungary, several thousand children can get warm meals on a daily basis. At the same time, as a result of the initiative launched by the Franciscan monk, Csaba Böjte, in Transylvania, close to 2 000 children are fed and supervised in 18 children's homes and 40 day care homes. In agreement with the opinion of the Eurochild international organisation, I would also like to emphasise that combating child poverty should be handled not only as an economic challenge but also as a children's rights issue.
Firstly, the fact that combating poverty has been taken into account in the 2020 strategy is, for me, a significant advance. The economic crisis has intensified the problem of poverty in recent years. The European Union must be able to encourage Member States to face up to this problem.
Secondly, the European Social Fund (ESF) is an essential European tool in combating poverty. I am the rapporteur for the European Social Fund and I support its use in order to get back to work the people who are furthest away from the labour market. This has been the ESF's role since it was set up under the Treaty of Rome, and it must keep employment as its prime objective.
Thirdly, I am against a minimum income without contributing in return, except for people who are unfit for work. Employment is the benchmark in reducing poverty. It is the only way of giving back dignity to everyone.
Fourthly, the governments of Member States have a responsibility to combat poverty actively. Europe is there to support them and to complement what they do but not to take their place. Europe cannot cure all ills. Above all, Member States must face up to their responsibilities.
in writing. - When talking about poverty, we often forget those who are seriously underpaid in their jobs. In this regard, poverty still has a feminine face in Europe. The disadvantageous situation of women is structural. They work less, as household work is not acknowledged as legitimate work. If they work on the labour market, they earn less, because of discrimination and segregation. A reminder: all in all, the gender pay gap is still over 17% in Europe (meaning that women work 17% more for the same pay men get). And, in the end, of course, women also get less pension due to the circumstances described above. Is this not profoundly unfair?
We can break this vicious cycle by acknowledging that non-paid work is work indeed, by encouraging women to work and gain their economic independence, by attacking the structural causes of labour market segregation, and by paying attention to women's problems when reforming our pension schemes. It may be more expensive today, but in the long run, less inequality and less poverty will help balance our budgets as well. Tackling women's poverty would be beneficial for all of us - not only for women, but also for men.
I welcome the opening of a debate on the role of minimum income as an instrument in the fight against poverty. It is unquestionable that, in the European Year for Combating Poverty and Social Exclusion, this type of action is completely appropriate. The first question that I would like to ask is about the explanatory capacity of official data on unemployment, the average income, the percentage of people living in poverty and the setting of the poverty line. The average income is an indicator based on implausible, if not downright false, figures. If you add together the millions paid to various managers and the salaries of minimum income workers, the figure might be considered very unreliable. When comparing wages, managers and executives should be considered separately. In addition, the relationship between the incomes of citizens - measured, for example, as GDP per capita - has a very loose relation to the minimum wage. In Portugal and the Czech Republic, citizens' income, measured by GDP, is roughly the same. The minimum income, however, varies by nearly 50%. The 'poverty threshold' and 'at-risk-of-poverty rate' are simply incomprehensible to my poor understanding. When I read that in Sweden, the at-risk-of-poverty rate for the population is 12%, in the Czech Republic 9%, but in Luxembourg 13%, I can only wonder. Despite these shortcomings, this report is certainly informative.
In terms of the disputed issues we have heard as regards minimum income, I find it important to emphasise that we have to decide not only about today and tomorrow, but also about the day after tomorrow. Inactivity is much more destructive than many of us would think or know. However, this is what people living with disabilities experience day after day. They do not need single-digit percentage improvements in income levels while they are unemployed. It is activity that must be increased and encouraged at any cost. In addition, gerontology and lifestyle research should be supported. Up-to-date, innovative investments improving everyday life and supporting adaptation and access must be facilitated. Let us not legalise and strengthen dependency, increasing the masses of dependants and citizens in need. This, too, is a self-perpetuating stigma, which is untenable.
Resources needed for social provisions are increasingly difficult to obtain from dwindling public sources (taxes). The people whose situation is continuously worsening are those with actual needs, those who are incapacitated and live with severe disabilities: we see more and more examples of widespread abuse, for example, in the area of disability pensions, which bring down the standard of provisions. Coming back to ageing: the dependency rate is continuously increasing, which means that the value of existing social provisions will also decrease, due to a lack of sufficient numbers of active citizens to ensure adequate levels of social benefits and minimum income. The number of active European citizens will drop by millions even in the next decade. This forecasts a deterioration in the lives of those actually in need, which should not be tolerated.
Ladies and gentlemen, according to statistics, the problem of poverty affects 16% of the European Union's citizens. Among the principal causes of the rise in the number of poor people in the EU's Member States are a lack of adequate education and a failure to adapt abilities to the requirements of the labour market. Poverty is also associated with an enormous psychological burden and with fear, stress and an inability to make appropriate choices. These factors mean that people affected by poverty very often have to struggle with yet another problem - that of social exclusion.
Children from poor families are deprived of the opportunities enjoyed by children from better-off families. Young people growing up in such an environment have neither the opportunities nor the right role models to enable them, in the future, to escape from this closed circle of poverty. The year 2010 has been declared European Year for Combating Poverty and Social Exclusion. We have, therefore, a unique opportunity to introduce the entire international community to the problems of the poor and socially excluded and to suggest specific solutions.
In the European Union, this year has been dedicated to the fight against poverty and social exclusion. However, let us ask what the EU is actually doing to combat poverty. At present, there are 80 million people living below the poverty line in the EU, which represents 17% of the EU population. The most at risk in this group have long been not only older citizens but mainly young people. While overall unemployment in the EU stands, on average, at 10%, the figure is twice as high for young people - 21%, and in some countries, such as Spain, for example, it is as high as 40%. Poverty, therefore, mainly threatens young people. For the future development of the EU, it is therefore important to ensure not only a minimum wage, but surely job opportunities for the young in particular. It is very difficult for someone finishing education to find a job. We may talk about lifelong learning, but that too has a direct aim - to train someone for a profession. I am therefore appealing to the representatives of the EU. Adopt measures to improve conditions for young people, and in that way let us foster a healthy society in the future. Young people are the future of the European Union and of the whole world.
Poverty and social exclusion violate human dignity and fundamental human rights. The main aim of income support programmes should be to lift people out of poverty and to enable them to live a dignified life. The latest statistics are frightening. There are 1.4 billion people in the world, and around 85 million in the European Union, currently living in poverty. The European Parliament and the Member States should take further measures to create more jobs and to improve the quality of those jobs and salary levels, as well as to guarantee fair pensions, benefits and family allowances. It is vital to ensure universal access to high quality public services. One of the European Parliament's proposals is to establish a minimum income level of at least 60% of the median income in a given Member State. In Poland, the minimum income level currently stands at around 42% of the average income. Increasing the minimum wage would help to lift adults and elderly people out of poverty and to give them the right to a dignified life, as well as providing all children with the opportunity to foster their development and obtain an education. With regard to the issue of education, it is particularly important to take effective action, first and foremost, to combat factors which contribute to children prematurely dropping out of the education system, as well as improving the level of vocational training. I think that we need to create the basis for implementing specific measures and political strategies to broaden young people's access to education, for example, through grants or student loans and subsidies.
The objective set by the EU 2020 strategy to reduce the number of Europeans living below the poverty line by 25%, which is more than 20 million people, must contribute to the development of national policies which will protect citizens against the risk of poverty.
Women constitute a large section of the population threatened by poverty due to unemployment (with the unemployment rate rising from 7.4% in 2008 to 9% in 2009), unshared caring responsibilities, precarious, low paid jobs, wage discrimination and smaller pensions. In Romania, 25% of women live in poverty (compared with an average European level of 17%), as well as 33% of children. Romania has the European Union's second highest rate of people living in poverty at 23% of the population. The minimum salary barely amounts to EUR 140, while the average gross salary does not exceed EUR 460.
I call on Member States to take concrete measures which will be aimed at creating decent, sustainable jobs and will promote appropriate income and social protection schemes for preventing and reducing poverty, especially extreme poverty, and also to devise medium- and long-term strategies which will take the gender aspect into account and be integrated in all relevant policy areas.
In the European Union, the year 2010 is European Year for Combating Poverty and Social Exclusion. One in six Europeans, or 17% of the population, live below the poverty line. In Poland, that is about 6.5 million people. Poverty can affect anyone. It is enough to lose your job or become seriously ill. The ranks of the poor are increasingly being swollen by people who do have jobs. Poverty most often affects children and the elderly, young white-collar workers, graduates, families with many children and people who are repaying loans.
It is Parliament's obligation to be effective in resisting and combating the causes of poverty. Our objective is to reduce the number of the poor by 20 million by 2020. First place in national strategies to combat poverty should be given to guaranteeing suitable material support for the poor, enabling easier access to the labour market and providing opportunities for education, as well as ensuring a high quality of public services for all.
Equally important are social and ethical issues. Poverty is also the state of mind associated with loss of dignity and humiliation. In fact, it is changing this attitude which is one of the most difficult aspects of combating poverty. We need, here, effective psychological care and speed in giving help. National strategies should be consistent with initiatives supported by the European Social Fund and projects of the EU's PROGRESS programme. May the year 2010 be an opportunity for social dialogue to achieve ratification of the European Social Charter by all Member States of the European Union.
A few days after the International Day for the Eradication of Poverty and a good two months before the end of the European Year for Combating Poverty and Social Exclusion, the European Parliament has the opportunity to make its voice heard loud and clear. There is one choice that we have to make here: is 2010 to be the year of fine words and empty promises on poverty reduction, or do we take a specific measure that helps millions of Europeans? Parliament can opt for the latter by requiring the Commission to make a proposal for a framework directive laying down the principle of an adequate minimum income in Europe. After all, there are excessive differences within the EU at present, with some countries having no minimum income at all. Even in the countries that are doing better, however, such as Belgium, integration incomes still often fall below the poverty threshold. I believe that everyone deserves equal opportunities. Whenever people are pushed below the poverty threshold, they are deprived of these opportunities, and this manifests itself at various levels (such as those of health, housing and the chances of employment). In addition, if we really want to set to work on achieving the EU 2020 objectives, we simply cannot afford to just desert people.